Advisory Action (cont.)
It is asserted, that claims 1, 2, and 4-20 are pending in the present application. Claims 13-19 are withdrawn. Claims 1 and 8 are amended. No new matter is added by way of the amendments.  
Claims 1, 2, 8, and 9 are rejected under 35 U.S.C. § 112(b) as indefinite. Applicant thanks Examiner George for discussing the rejection with their representative on October 27, 2021. As Applicant understands the substance of that discussion, claims 2 and 9 meet the requirements of Section 112(b), and claims 1 and 8, amended as set forth above, are also compliant. Withdrawal of the rejection is respectfully requested. 
Entry of the above amendment pursuant to 37 C.F.R. § 1.116(b)(2) is respectfully requested. 
	In response, the claims are not entered herein, as the new limitations require further consideration, however if presented for entry they will overcome the previous 112(b) rejections.  
Further it is noted that the clams, as filed 11/08/2021, underlines a limitation in Claim 1 that was already presented.  The examiner understands this is for emphasis, however, this is not the proper claim format, therefore correction is corrected.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793